The petition by the state of Connecticut for certification for appeal from the Appellate Court, 64 Conn. App. 93 (AC 18520), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the defendant’s conduct did not dissipate the taint from the police officers’ illegal entry into the backyard of the *909defendant’s home, and that, therefore, the exclusionary rule regarding the suppression of the evidence derives from that entry?”
The Supreme Court docket number is SC 16590.
Mitchell S. Brody, assistant state’s attorney, in support of the petition.
Jon L. Schoenhom, in opposition.
Decided September 20, 2001
SULLIVAN, C. J., and VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.